           Case 2:18-cv-09984-DSF-JC Document 11 Filed 12/14/18 Page 1 of 4 Page ID #:42

 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                      TELEPHONE NUMBER                 FOR COURT USE ONLY
  Farhad Novian SBN 118129                                                  (310) 553-1222
  NOVIAN & NOVIAN, LLP
  1801 CENTURY PARK EAST #1201
  LOS ANGELES CA 90067                                                      Ref. No. or File No.
  ATTORNEY FOR       Plaintiff                                              4690-13

 UNITED STATES DISTRICT COURT - FIRST STREET FEDERAL COURTHOUSE LOS ANGELES
 350 W 1st Street
 Los Angeles, CA 90012

 SHORT TITLE OF CASE:
 L.A. T-Shirt & Print Inc. v. Fashion Nova, Inc.


   INVOICE NO.              DATE:                  TIME:                    DEP./DIV.                 CASE NUMBER:
   2293295                                                                                            2:18-cv-09984-DSF-JC




                                                           United States District Court

                                                             Declaration of Service


I certify that I am authorized to serve the Summons and Complaint in the within action pursuant to F.R.Civ.P 4(c) and that I
served the:


Summons in a Civil Action; Complaint; Civil Cover Sheet; Certification and Notice of Interested Parties; Report on the Filing or
Determination of an Action or Appeal Regarding a Copyright; Notice of Assignment to United States Judges; Notice to Parties
of Court-Directed ADR Program; Standing Order for Cases Assigned to Judge Dale S. Fischer;

FASHION NOVA, INC., a California Corporation - Richard Saghian, Agent for Service
Richard Saghian, Agent for Service

At: 2801 E 46th St
   Vernon, CA 90058


I served the party by substituted service. By leaving copies with:

Traia Nea
Gender: F AGE: 30 Height: 5'4 Weight: 120 Race: Caucasian Hair: Brown Other:
Whose title is: Person in Charge

On: 12/7/2018                              At: 03:36 PM

A declaration of mailing is attached




Person who served papers




                                                                                                              CONTINUED ON NEXT PAGE


                                                             Declaration of Service
Billing Code: 4690-13
           Case 2:18-cv-09984-DSF-JC Document 11 Filed 12/14/18 Page 2 of 4 Page ID #:43


 PLAINTIFF/PETITIONER:               L.A. T-Shirt & Print Inc.                                       CASE NUMBER:
                                                                                                     2:18-cv-09984-DSF-JC
 DEFENDANT/RESPONDENT:               Fashion Nova, Inc.




  a. Name: Cruz M. Gonzalez
  b. Address: 1545 Wilshire Blvd. Suite 311, Los Angeles, CA 90017
  c. Telephone number: 213-628-6338
  d. The fee for this service was: 71.55
  e. I am:
  (3) [X] a registered CA process server:
         (i) [X] Independent Contractor
         (ii) Registration No.: 3415
         (iii) County: Los Angeles


   I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in
the return of service and statement of fees is true and correct.




12/14/2018

Cruz M. Gonzalez                                                                     >

                                                            Declaration of Service
Billing Code: 4690-13
           Case 2:18-cv-09984-DSF-JC Document 11 Filed 12/14/18 Page 3 of 4 Page ID #:44

 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                       TELEPHONE NUMBER                FOR COURT USE ONLY
  Farhad Novian SBN 118129                                                   (310) 553-1222
  NOVIAN & NOVIAN, LLP
  1801 CENTURY PARK EAST #1201
  LOS ANGELES CA 90067                                                       Ref. No. or File No.
  ATTORNEY FOR       Plaintiff                                               4690-13

 UNITED STATES DISTRICT COURT - FIRST STREET FEDERAL COURTHOUSE LOS ANGELES
 350 W 1st Street
 Los Angeles, CA 90012

 SHORT TITLE OF CASE:
 L.A. T-Shirt & Print Inc. v. Fashion Nova, Inc.


   INVOICE NO.             DATE:                   TIME:                     DEP./DIV.                CASE NUMBER:
   2293295                                                                                            2:18-cv-09984-DSF-JC




                                                            United States District Court

                                                           Declaration of Service by Mail


I, the undersigned, declare under penalty of perjury that I was on the date herein referred to over the age of 21 years and
not a party to the within entitled action.

On 12/11/2018, I served the within:

Summons in a Civil Action; Complaint; Civil Cover Sheet; Certification and Notice of Interested Parties; Report on the Filing or
Determination of an Action or Appeal Regarding a Copyright; Notice of Assignment to United States Judges; Notice to Parties
of Court-Directed ADR Program; Standing Order for Cases Assigned to Judge Dale S. Fischer;

On the defendant, in said action by placing a true copy thereof enclosed in a sealed envelope with postage thereon pre-paid
for first class in the United States mail at: Los Angeles, California, addressed as follows:

FASHION NOVA, INC., a California Corporation - Richard Saghian, Agent for Service
2801 E 46th St
Vernon, CA 90058

Declarant:
  a. Name: Milanie Lansangan
  b. Address: 1545 Wilshire Blvd. Suite 311, Los Angeles, CA 90017
  c. Telephone number: 213-628-6338
  d. The fee for this service was: 71.55
  e. I am:
  (3) [X] a registered California process server:
          (i) [X] Employee
          (ii) Registration No.: 6700
          (iii) County: Los Angeles




                                                                                                              CONTINUED ON NEXT PAGE


                                                           Declaration of Service by Mail
Billing Code: 4690-13
           Case 2:18-cv-09984-DSF-JC Document 11 Filed 12/14/18 Page 4 of 4 Page ID #:45


 PLAINTIFF/PETITIONER:              L.A. T-Shirt & Print Inc.                                        CASE NUMBER:
                                                                                                     2:18-cv-09984-DSF-JC
 DEFENDANT/RESPONDENT:              Fashion Nova, Inc.




I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in
the return of service and statement of fees is true and correct.




12/12/2018

Milanie Lansangan                                                                  >

                                                       Declaration of Service by Mail
Billing Code: 4690-13
